Citation Nr: 1324647	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  12-17 518	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for post-operative scarring, status-post coronary artery bypass graft (CABG).  

2.  Entitlement to an effective date earlier than May 10, 2003, for the grant of special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to May 1972.  The Veteran died in May 2013 (a July 2013 rating decision has granted service connection for the cause of his death).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Lincoln, Nebraska RO.

In June 2013, the Veteran's representative submitted a request for substitution by the Veteran's spouse.  The matter of substitution by an eligible party has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, this issue is referred to the AOJ for appropriate action.


FINDING OF FACT

In June 2013, the Board was informed that the appellant died in May 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided therein, a person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, a party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  As indicated above, the Board has referred the request for substitution to the RO.


ORDER

The appeal is dismissed.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


